       Case 4:18-cr-00575 Document 93 Filed on 05/27/19 in TXSD Page 1 of 7



                       UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 UNITED STATES OF AMERICA                      §
                                               §
                  v.                           §          NO. 4:18-CR-575 (HUGHES)
                                               §
 JACK STEPHEN PURSLEY,                         §
   AKA STEVE PURSLEY                           §


          United States’ Motion to Play Portions of Pursley’s Videotaped Deposition

        On March 30, 2018, Pursley sat for a videotaped deposition in the lawsuit he filed against

Shaun Mooney. Pursley v. Mooney, Cause No. 2017-28294 (281st Judicial District, Court of

Harris County, Texas). In that deposition, Pursley made admissions that are directly relevant to

the allegations in the Indictment against him in this case. The United States moves the Court for

permission to play a total of fifteen minutes of excerpts from Pursley’s videotaped deposition at

trial in this case.

        Facts

        As alleged in the indictment, Mooney solicited Pursley’s assistance to repatriate more

than $18 million to the United States without paying any taxes on that money. Dkt. 1

(Indictment), ¶ 19. In conjunction with their criminal conspiracy, Pursley also received a portion

of Mooney’s oil rig employee staffing business after it had been moved to the United States. Dkt.

1, ¶¶ 19, 49aa. Pursley was the sole owner of International Recruitment GP, LLC (“IRGP”),

which was the general partner of the reconstituted oil rig staffing business, Recruitment Partners

L.P.
       Case 4:18-cr-00575 Document 93 Filed on 05/27/19 in TXSD Page 2 of 7



        Pursley and Mooney’s business relationship eventually soured, and, on January 4, 2013,

Pursley’s company, IRGP, filed suit against Mooney alleging breach of contract.1 The parties

underwent mediation in April 2013, and, on May 3, 2013, Pursley and Mooney executed a

settlement agreement.

        Pursley filed a new lawsuit against Mooney on April 27, 2017 (the “Pursley suit”),

alleging that Mooney breached the terms of the May 2013 settlement agreement. Many of

Pursley’s claims in this civil contract dispute mirror the defense that Pursley intends to present in

his criminal case. On March 30, 2018, Pursley sat for a videotaped deposition.

        Argument

        1. Pursley’s prior testimony is not hearsay, and the excerpts offered are relevant.

        Under Fed. R. Evid. 801(d)(2)(A), Pursley’s deposition testimony is not hearsay when it

is offered into evidence by the government.

        The United States has whittled Pursley’s eight hour, 326-page deposition, down to a set

of nineteen excerpts. See Exhibit A to this motion. The video clips of these nineteen excerpts,

played together, will only take up fifteen minutes of the Court’s time.

        These limited selections of Pursley’s testimony are nonetheless relevant admissions and

statements that the jury should be allowed to see and hear. The chart below summarizes the

portions of Pursley’s testimony that the United States seeks to introduce, and its relevance to the

charges in the Indictment:

Transcript                       Summary                               Relevance
Clip 1 – Tr. 7:3 – 20            Pursley is sworn, introduces          Dkt. 1, ¶¶ 1, 4 (Pursley is an
                                 himself, and confirms that he is a    attorney and represented
                                 lawyer.                               Mooney).

1
  International Recruitment GP, LLC v. Mooney, Cause No. 2013-00463 (281st Judicial District,
Court of Harris County, Texas).
                                            2
       Case 4:18-cr-00575 Document 93 Filed on 05/27/19 in TXSD Page 3 of 7



Transcript                      Summary                             Relevance
Clip 2 – Tr. 8:2 – 8            Pursley confirms that he            Same oath and promise made
                                understands that he is under oath   by all witnesses.
                                and promises to tell the truth.
Clip 3 – Tr. 69:2 – 6           Pursley confirms that he was       Dkt. 1, ¶¶ 5, 49aa, 49yy
Clip 4 – Tr. 69:20 – 25         involved in Recruitment Partners,  (Pursley obtained a 25%
                                and that his company, IRGP, was    ownership interest in
                                the general partner of             Mooney’s ongoing business
                                Recruitment Partners.              (Recruitment Partners) in
                                                                   exchange with helping
                                                                   Mooney repatriate untaxed,
                                                                   offshore funds).
Clip 5 – Tr. 127:24 – 128:1     Pursley confirms that he produced Pursley now challenges the
Clip 6 – Tr. 128:17 – 23        a copy of his client file for      authenticity of some of the
Clip 7 – Tr. 130:13 – 16        Mooney in discovery with the       very documents he produced to
Clip 8 – Tr. 133:19 – 134:16    prefix “IRGP” and that those       Mooney in the civil litigation.
Clip 9 – Tr. 135:14 – 21        documents are authentic.
Clip 10 – Tr. 137:8 – 14        Pursley confirms that he knows     Dkt. 1, ¶¶ 8-9, 31, 49y, 49jj
                                who Kerry Smith is and how she     (Pursley met with employees
                                was employed.                      of Isle of Man Financial Trust
                                                                   Limited and lied to them about
                                                                   the ownership of Southeast
                                                                   Shipping (“SES”) in
                                                                   furtherance of the repatriation
                                                                   scheme).
Clip 11 – Tr. 138:6 – 139:3     Pursley reviews an email sent to   Dkt. 1, ¶¶ 9, 24-27, 49d-49f,
Clip 12 – Tr. 142:18 – 143:13   him from Kerry Smith (Gov’t Ex. 49j-49k, 49o-49s (Pursley and
                                1-162) regarding Mooney’s          Mooney used Pelhambridge as
                                ownership of Pelhambridge.         a vehicle to disguise the
                                                                   repatriation of funds as
                                Pursley then claims that he did    purported investments).
                                not form Pelhambridge and
                                therefore cannot provide a history
                                of the company. Pursley admits,
                                however, that he knew that
                                Pelhambridge was a company set
                                up by Smith and Andrew Thomas
                                (employees of Isle of Man
                                Financial Trust Limited).




                                               3
      Case 4:18-cr-00575 Document 93 Filed on 05/27/19 in TXSD Page 4 of 7



Transcript                      Summary                              Relevance
Clip 13 – Tr. 144:24 – 145:17   Pursley says he does not know        Dkt. 1, ¶¶ 9, 24-27, 49d-49f,
                                who owns Pelhambridge despite        49j-49k, 49o-49s (Pursley and
                                holding a document (Gov’t Ex. 1-     Mooney used Pelhambridge as
                                162) that says it is owned by        a vehicle to disguise the
                                Shaun Mooney. Pursley also           repatriation of funds as
                                denies having a relationship with    purported investments).
                                Andrew Thomas “such that [he]
                                would know” about
                                Pellambridge’s ownership.
Clip 14 – Tr. 151:23 –152:15    Pursley admits that Gulf States      Dkt. 1, ¶¶ 21-23, 28-30, 49a-
                                Management is his company, and       49b, 49i, 50a-50b, 50g, 51a-
                                that he formed it in 1999.           51b, 51d-51e, 51h (Pursley
                                                                     laundered some of the funds he
                                                                     earned for his role in the
                                                                     repatriation scheme through
                                                                     Gulf States Management, but
                                                                     did not report that money as
                                                                     personal income).
Clip 15 – Tr. 183:6 –22         Pursley testifies about his April    Dkt. 1, ¶¶ 5, 31, 41, 49aa, 49yy
Clip 16 – Tr. 184:8 –13         12, 2009 representation              (Pursley served as Mooney’s
                                agreement with Shaun Mooney          attorney, and, in exchange for
                                (Gov’t Ex. 1-31). Pursley            his role the repatriation
                                acknowledges that among other        scheme, Pursley received 25%
                                things, the representation           of the money brought to the
                                agreement provided Pursley with      United States).
                                a contingent fee of 25 percent of
                                the company that purportedly
                                acquired SES’s stock and assets.
Clip 17 – Tr. 204:16 – 205:22   Pursley confirms that his client     Dkt. 1, ¶¶ 5, 18-19, 32-33, 49u,
                                file related to his representation   49w-49y, 49dd-49ee, 49jj
                                of Shaun Mooney included a July      (Pursley knew that SES was
                                25, 2005 memorandum from             Mooney’s company despite
                                KPMG (Gov’t Ex. 1-169) that          Pursley’s claim that Mooney
                                acknowledged that Mooney was         ‘duped’ him).
                                the true beneficial owner of SES.
Clip 18 – Tr. 305:10 – 17       Pursley confirms that his client     Dkt. 1, ¶¶ 7, 9, 24, 32-34, 49d,
Clip 19 – Tr. 306:14 – 24       file related to his representation   49t-49u, 49w-49z, 49dd-49ee
                                of Shaun Mooney also included        (Pursley knew that SES was
                                his own handwritten to-do list       Mooney’s company, and that
                                (Gov’t Ex. 4-54) that includes       was immediately apparent
                                having SES’s nominee (Eduardo        from Pursley’s interactions
                                Venerabile) back-date SES’s          with Venerabile).
                                purported consultancy agreement
                                with Mooney.
                                                  4
      Case 4:18-cr-00575 Document 93 Filed on 05/27/19 in TXSD Page 5 of 7



       2. The use of this testimony is consistent with the Court’s November 19th ruling.

       As noted in its November 2, 2018 motion in limine (Dkt. 41), the government concedes

that the existence of the civil suit is a proper subject of cross-examination for Mooney, whom the

United States intends to call to testify in its case-in-chief. Pursley’s exhibit list includes Mooney’s

deposition transcripts, which suggests that Pursley intends to use Mooney’s testimony from the

civil cases to impeach Mooney if his testimony is inconsistent with earlier statements.

       At the November 19, 2019 pretrial conference, the Court agreed that the defense could use

Mooney’s testimony from the civil case for the purposes of impeachment, but specifically ruled

that the parties would not “try the contract case” during Pursley’s criminal trial. Dkt. 53, Tr. 65:21

– 66:9. The excerpts the United States would like to play at trial are consistent with the spirit of

the Court’s ruling. As summarized in the chart above, each of Pursley’s admissions or statements

that the government intends to use relates to the charges in the Indictment or the evidence

supporting the charges, and none of them speak directly to the contract issues presented in the

Pursley suit.

       3. Pursley is not entitled to play additional excerpts from his own deposition.

       Finally, permitting the government to play portions of Pursley’s videotaped deposition

does not ‘open the door’ to let Pursley offer other portions of his prior testimony into evidence.

See Fed. R. Evid. 801(d)(2). The Fifth Circuit recently reiterated the governing principle on this

issue in United States v. Sanjar, 876 F.3d 725, 739 (5th Cir. 2017): “When offered by the

government, a defendant’s out-of-court statements are those of a party opponent and thus not

hearsay. Fed. R. Evid. 801(d)(2). When offered by the defense, however, such statements are

hearsay (the defendant may, of course, reiterate the out-of-court statements on the stand if he


                                                  5
      Case 4:18-cr-00575 Document 93 Filed on 05/27/19 in TXSD Page 6 of 7



chooses to testify).” Pursley’s prior testimony is inadmissible when Pursley offers it. In short, if

Pursley wants to tell his story to the jury, he has to take the stand to do it.

        Conclusion

        The Court should permit the United States to play excerpts from Pursley’s March 30, 2018

videotaped deposition in the government’s case-in-chief.

                                                                Respectfully submitted,

                                                                RYAN K. PATRICK
                                                                UNITED STATES ATTORNEY



                                                                Sean Beaty
                                                                Grace E. Albinson
                                                                Jack A. Morgan
                                                                Trial Attorneys, Tax Division
                                                                U.S. Department of Justice
                                                                150 M Street, NE
                                                                Washington D.C. 20002
                                                                (202) 616-2717
                                                                Sean.P.Beaty@usdoj.gov




                               CERTIFICATE OF CONFERENCE

       I HEREBY CERTIFY that I conferred with counsel for Pursley about the use of Pursley’s
deposition at trial, and based on those discussions, I believe that Pursley will oppose this motion.



                                                                  Sean Beaty
                                                                  Trial Attorney, Tax Division




                                                   6
     Case 4:18-cr-00575 Document 93 Filed on 05/27/19 in TXSD Page 7 of 7



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 24, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF, which will serve a copy of this document
on all counsel of record.



                                                          Sean Beaty
                                                          Trial Attorney, Tax Division




                                             7
